STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 July 27, 2015 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Ms. Anu Dubey Re: A&Q Multi-Strategy Fund File Nos. 333-204588 and 811-21117 Dear Ms. Dubey: On behalf of A&Q Multi-Strategy Fund (the "Fund"), transmitted for filing as EDGAR correspondence are the Fund's responses to the comments of the staff (the "Staff") of the Securities and Exchange Commission (the "SEC"), provided in your letter to me dated June 26, 2015.The comments of the Staff relate to the Fund's Registration Statement on Form N-2 (the "Registration Statement") under the Securities Act of 1933, as amended (also constituting Amendment No. 9 to the Registration Statement on Form N-2 under the Investment Company Act of 1940, as amended (the "1940 Act")), filed on May 29, 2015. Set forth below is a summary of the Staff's comments and the Fund's responses thereto.Capitalized terms used herein and not otherwise defined are used with the meanings assigned to them in the Registration Statement. PROSPECTUS Cover Page Comment 1.We note that the cover page is over two pages long.Item 1.2. of Form N-2 states that "the cover page may include other information if it does not, by its nature, quantity, or manner of presentation impede understanding of the required information."Please summarize the cover page disclosure. Response 1.The cover page disclosure will be revised in such a manner so as to ensure that the cover page is approximately two pages long.We wish to note that the cover pagetext expanded significantly as a result of addingthe bolded and bulleted disclosure under the caption "Risk; Restrictions on Transfer; No Trading Market," which was added to the Fund's cover page in response to comments of the staff relating to Post-Effective Amendment No. 1 to the Registration Statement of A&Q Alternative Fixed-Income Strategies Fund LLC, filed on February 27, 2015. Comment 2.The third sentence of the paragraph titled "Advisory Fee and Incentive Fee" states that the Fund pays the Adviser an Incentive Fee on a quarterly basis in an amount equal to 5% of the Fund's net profits.Please also state the Incentive Fee on an annual basis, as you do for the Advisory Fee in the first sentence of this paragraph. Response 2. The Fund pays the Adviser the Incentive Fee in an amount equal to 5% of the Fund's net profits per annum.The disclosure will be revised to read as follows:"The Fund also pays the Adviser an incentive fee (the "Incentive Fee"), on a quarterly basis in an amount equal to, at an annual rate of 5% of the Fund's net profits, if any." Prospectus Summary—Investment Strategies of Investment Managers Comment 3.The disclosure under "Relative Value" states that convertible arbitrage strategies involve trading of, among other things, "mandatory convertibles."Do the Investment Funds invest in contingent convertible bonds?If these investments represent a principal strategy of the Fund, please disclose such investments and provide corresponding risk disclosure in the Prospectus Summary. Response 3.The Investment Funds may invest in convertible arbitrage strategies, and convertible bonds are one type of equity-like investment traded in this strategy.Contingent convertible bonds do not represent a principal strategy of the Fund—accordingly, a corresponding risk disclosure does not appear in the Proposectus Summary. Prospectus Summary—Distribution Policy Comment 4.Please disclose that distributions may include a return of capital, which represents a return of a portion of a shareholder's original investment.Also, please explain that, although a return of capital will generally not be taxable, it reduces the shareholder's cost basis in shares and may result in higher capital gains taxes or lower capital losses when shares are sold. Response 4.We propose to add the following disclosure under this caption: Distributions by the Fund that are or are considered to be in excess of the Fund's current and accumulated earnings and profits for the relevant period will reduce the adjusted tax basis of your Shares (but not below zero).Any such distributions that reduce the adjusted tax basis of your Shares represent a return of capital and, as such, will not be subject to tax at the time of the distribution.Such distributions, because they reduce the adjusted tax basis of your Shares, will result in an increase in the amount of income or gain (or decrease in the amount of loss) that you recognize for tax purposes upon the disposition of your Shares or upon certain subsequent distributions in respect of such Shares.Any distributions representing a return of capital, therefore, may cause you to pay higher taxes at a later date. Prospectus Summary—Risk Factors Comment 5.This section of the Prospectus Summary discloses 42 risks, each of which is set forth as a bullet point with no observable organizing principles to aid reader comprehension.The Prospectus Summary should provide a concise description of the principal risks of the Fund.Please limit the disclosure to principal risks.In addition, please consider grouping the risks together under appropriate headings.See Item 3.2. of Form N-2 and Instruction thereto. Response 5.As requested, we have reviewed the risk factors disclosed in the Prospectus Summary.We note that, as a "fund of funds," the Fund must adequately disclose not only the direct risks of the Fund, but also the indirect risks of the Investment Funds.While we believethat the risk factors disclosed in the Prospectus Summary provide an appropriate summary of the risk factors disclosed under the caption "Risk Factors," we have sought to limit the disclosure to principal risks and to reorganize the risks. Summary of Fund Expenses Comment 6.Please submit a completed fee table and Example calculation in the next pre-effective amendment for us to review.We may have additional comments upon reviewing the fee table and Example calculations. Response 6.Please see the below completed fee table and expense example. The following table illustrates the expenses and fees that the Fund expects to incur and that shareholders can expect to bear.The expenses associated with investing in a "fund of funds," such as the Fund, are generally higher than those of other types of funds that do not invest primarily in other investment vehicles.This is because the shareholders in a fund of funds also indirectly pay a portion of the fees and expenses, including incentive fees, charged at the Investment Fund level. Shareholder Transaction Expenses Maximum Sales Load(1) (percentage of purchase amount) 2.00% Maximum Redemption Fee None(2) Offering Expenses Borne by the Fund (as a percentage of offering amount) 0.03% Annual Expenses (as a percentage of net assets attributable to Shares) Advisory Fee 1.50% Incentive Fee(3) 0.26%(4) Interest Payments on Borrowed Funds(5) 0.00% Other Expenses 0.44% Acquired Fund Fees and Expenses(6) 9.17% Total Annual Expenses(7) 11.37% Generally, the stated minimum initial investment in the Fund is Shares with an initial value of at least $50,000, which minimum may be reduced for certain shareholders.Investments may be subject to a waivable sales load of up to 2%.See "Plan of Distribution." While the Fund does not impose any charges on a repurchase of Shares in the Fund, it may allocate to tendering shareholders withdrawal or similar charges imposed by Investment Funds if the Adviser determines to withdraw from the Investment Fund as a result of a tender and such a charge was imposed on the Fund. The Fund pays the Adviser an Incentive Fee, on a quarterly basis, at an annual rate of 5% of the Fund's net profits.For the purposes of calculating the Incentive Fee for any fiscal quarter, net profits are determined by taking into account net realized gain or loss (including realized gain that may have been distributed to shareholders during such fiscal quarter) and the net change in unrealized appreciation or depreciation of securities positions.No Incentive Fee will be payable for any fiscal quarter unless losses and depreciation from prior fiscal quarters (the "cumulative losses") have been recovered by the Fund.The cumulative loss to be recovered before payment of any Incentive Fees will be reduced in certain circumstances, including as a result of withdrawals by shareholders.The Adviser is under no obligation to repay any Incentive Fee previously paid by the Fund.The Incentive Fee is accrued monthly as a liability of the Fund and thus reduces the net asset value of all Shares.See "Risk Factors—Incentive Fee," "Management of the Fund—Incentive Fee" and "Redemptions, Repurchases of Shares and Transfers—Consequences of Repurchase Offers." This amount represents the Incentive Fee paid by the Fund, expressed as a percentage of average net assets of the Fund, during the period from April 1, 2014 to March 31, 2015 (see footnote 3 above).A larger Incentive Fee is reflective of positive investment performance.See "—Financial Highlights." The Fund's interest expense for the fiscal year ended March 31, 2015 was $25,716. Includes the fees and expenses of the Investment Funds in which the Fund is already invested and intends to invest based upon the anticipated net proceeds of this offering.Some or all of the Investment Funds in which the Fund invests charge incentive fees or allocations based on the Investment Funds' earnings.The incentive fees or allocations charged by unregistered Investment Funds in which the Fund invests generally are expected to approximate 20% of net profits.The "Acquired Fund Fees and Expenses" disclosed above are based on historic earnings of the Investment Funds in which the Fund invests, which may change substantially over time and, therefore, significantly affect "Acquired Fund Fees and Expenses."The amount of the Fund's average net assets used in calculating this percentage was based on average net assets for the fiscal year ended March 31, 2015 of approximately $661.3 million, plus anticipated net proceeds of approximately $797 million from this offering.The Adviser estimates that approximately 2.89% (as a percentage of the net assets attributable to Shares) of the 9.17% shown as "Acquired Fund Fees and Expenses" reflects operating expenses of the Investment Funds (i.e., management fees, administration fees and professional and other direct, fixed fees and expenses of the Investment Funds).The Adviser estimates that the balance of approximately 6.28% is attributable to performance-based fees and allocations as well as other investment-related expenses of the Investment Funds (for example, interest expense, dividends paid on investments sold short, bank charges and commissions, stock loan fees, etc.). Total annual expenses shown in the table will increase or decrease over time based on the Fund's asset level and other factors. The purpose of the table above and the example below is to assist you in understanding the various costs and expenses you would bear directly or indirectly as a shareholder in the Fund.The annual "Other Expenses" shown above are estimated based on average net assets of the Fund for the fiscal year ended March 31, 2015 of approximately $661.3 million."Other Expenses" do not include any fees or expenses charged by Investment Funds (which are reflected separately under "Acquired Fund Fees and Expenses").For a more complete description of the various costs and expenses of the Fund, see "Management of the Fund." EXAMPLE: 1 Year 3 Years 5 Years 10 Years You would pay the following expenses, including a sales load* (see footnote 1 above), on a $1,000 investment, assuming a 5% annual return: * Without the sales load, the expenses would be: $110 (1 Year), $310 (3 Years), $485 (5 Years) and $833 (10 Years). The example is based on the fees and expenses set forth in the table above, but does not reflect the Incentive Fee.The example should not be considered a representation of future expenses.Actual Fund expenses may be greater or less than those shown (and "Acquired Fund Fees and Expenses" may also be greater or less than that shown).Moreover, the Fund's actual rate of return may be greater or less than the hypothetical 5% return shown in the example.If the Investment Funds' actual rates of return exceed 5%, the dollar amounts could be significantly higher as a result of the Investment Funds' incentive fees. For a hypothetical $50,000 investment in the Fund at the Fund's inception through March 31, 2015, net gain would be approximately $8,476. The Fund's total return for the period from March 29, 2011 (commencement of operations) to March 31, 2015 was 16.95%, and does not reflect deduction of a sales load.If deduction of a sales load had been reflected, the total return for the period would have been lower. Comment 7.Please revise the Example to include the impact of the Incentive Fee.See Instruction 7.a. to Item 3.1. of Form N-2. Response 7.The Examples illustrate the fixed expenses an investor will bear, directly or indirectly, on a $1,000 investment, assuming a 5% annual return.In light of the requirement to include the Fund's Acquired Fund Fees and Expenses (9.17%) in the Example, and the assumption of a 5% annual return, the Fund will not earn an Incentive Fee, as the Fund's net profits, by definition, are calculated net of Fund expenses.The Examples, therefore, cannot reflect the impact of the Incentive Fee. Summary of Fund Expenses—Financial Highlights Comment 8.For the year ended March 31, 2012, please explain how the Adviser received an Incentive Fee of 2.69% even though the Total Return was negative (i.e., (3.26%)). Response 8. The Adviser did not earn an Incentive Fee for the year ended March 31, 2012.Although the relevant line item in the Financial Highlights table is labeled as "Total return after Incentive Fee," an Incentive Fee is not always paid.The information presented in the table reflects the nonpayment of the Incentive Fee because the ratios of total expenses to average net assets both before and after Incentive Fee are identical.For the year ended March 31, 2012, the ratio of total expenses to average net assets after Incentive Fee was 2.69% (as noted in the table) and the ratio of total expenses to average net assets before Incentive Fee was also 2.69% (as noted in footnote (f)). Risk Factors—Employing a "Fund of Funds" Strategy Presents Risks Not Present in Direct Investment Programs Comment 9.The last sentence of the second paragraph states that the Fund may suspend calculation of its net asset value during periods when an emergency exists as a result of which it is not reasonably practicable for the Fund to fairly determine the value of its net assets, and at any other time determined by the Board.Please disclose that the Fund will also suspend sales of Shares if it suspends calculation of its net asset value.See Section 23(b) of the 1940 Act. Response 9.The disclosure will be revised to read as follows:"The Fund may suspend the calculation of its net asset value, and sales of its Shares, during periods when an emergency exists ." Management of the Fund—General Comment 10.The second paragraph states that a discussion of the basis for the Board's approving the Investment Advisory Agreement is available in the Fund's most recent semi-annual report to investors.Please specify the period covered by the semi-annual report.See Item 9.1.b.(4) of Form N-2. Response 10.As discussed further with Ms. Dubey of the staff, it is our understanding that this comment has been waived. The Board considers annually the renewal of the Fund's Investment Advisory Agreement at its September meeting, and a discussion of the basis for the approval is included in the Fund's semi-annual reports for the periods ended September 30, which are filed with the SEC in early December.The period covered by the "most recent" semi-annual report will vary based on the date of an investor's investment in the Fund.For example, if an investor subscribes to the Fund in September 2015, the "most recent" semi-annual report would be the one for the period ended September 30, 2014.If, however, an investor subscribes to the Fund in January 2016, the "most recent" semi-annual report would be the one for the period ended September 30, 2015. STATEMENT OF ADDITIONAL INFORMATION Repurchases and Transfers of Shares—Involuntary Repurchases Comment 11.The disclosure includes six bullets that set forth when the Fund may repurchase Shares.Please explain to us how the Fund's ability to repurchase Shares in these situations is consistent with Rule 23c-2 under the 1940 Act, which requires, among other things, that a closed-end fund redeem shares in a "manner as will not discriminate unfairly against any holder of the securities of such class or series." Response 11.The bullet points under this caption will be deleted, and the first sentence will be revised to read as follows:"The Fund may, at any time, repurchase from investors involuntarily Shares at their then net asset value if: in accordance with the Trust Agreement and Section 23 of the Investment Company Act, and any applicable rules thereunder." ***** Should you have any questions or comments, please feel free to contact me at 212.806.6274 (bgreen@stroock.com) or Gary L. Granik of this office at 212.806.5790 (ggranik@stroock.com). Very truly yours, /s/ Brad A. Green Brad A. Green cc:Gary L. Granik
